 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO, COLORADO SPRINGS

Criminal Case No. 20) Ly - 4D

UNITED STATES OF AMERICA,
Plaintiff,
. pf , .
. V Ui bit lataaa MME

Defendant.

 

ORDER SETTING COURT TRIAL AND MOTIONS/CHANGE OF PLEA HEARING

 

It is hereby ORDERED that this matter is set for a Jury Trial/ Trial to the Court beginning on
Hf -23-XOLO , to be held before Magistrate Judge Ka (hb wi TA “iby, at POCH).
Thine date Lu hwatthd aftty st platted UMS OF [istiee Eantetitd p0e 4h /SO clays
Alfred A. Arraj United States Courthouse, 901 19" Street, Denver, CO 80294 /{:76 Yedparrle IY,
Cyl 5 fo fe (low.
Byron G. Rogers Courthouse, 1929 Stout Street, Denver CO 80294

212 N. Wahsatch Avenue, Suite 101, Colorado Springs, CO 80903
The Provisions of the Local Rules of this Court and of Fed.R.Crim.P. 16 shall be followed by the parties.

It is further ORDERED that each party shall file any motions on or before Catcher 8, 2020

. Any Responses are due on_QCt /2)2ORO_, A Motions
Hearing/Change of Plea, if needed, is set on GOCE 20,2020 at 212 N. Wahsatch Avenue,

Suite 101, Colorado Springs, CO 80903. ite 10/30amM.

It is further ORDERED that each party shall provide to the Court, on or before

wo fh .

dtp | ile to dial _,an original and two copies of the following documents and materials:

1. A witness list;
2. An exhibit list; (See attached format)
a. Trial exhibits shall be pre-marked. The government shall use numbers and the defense

shall use letters;

b. Parties are to meet and exchange their pre-marked exhibits on or before

3

 
Case 1:20-mj-00140-KMT Document 7 Filed 09/17/20 USDC Colorado Page 2 of 2 a

C. Parties are to determine the designation of any exhibit which is endorsed by more than
one party in order to avoid duplication of exhibits;
d. The original trial exhibits of each party shall be used by the witnesses and two copies of

the exhibits shall be provided to the Court;

e. Trial exhibits shall be tabbed and placed into notebooks including the Court’s copies of
the exhibits, unless an exhibit is incapable of being placed into a notebook; and,

 

f. Any exhibit which consists of multiple pages shall have each page of the exhibit
sequentially numbered for ease of reference by the witness and clarity of the record.

3. A statement of any objections to their opponent’s exhibits. These objections shall state in a clear
and concise fashion the evidentiary grounds for the objection and the legal authority supporting
such objection. If the authority is the Federal Rules of Evidence cite the rule number or if the
authority is case law provide the Court with a copy of the case.

4, A ist of witness scheduling problems, indicating times of such witnesses’ availability during the
trial.

5. Any stipulation concerning those exhibits which can be admitted into evidence by agreement of
the parties.

6. Any stipulation of facts agreed to by the parties.

7. A list of any facts of which a party is requesting the Court take judicial notice.

8. A list of any unique terms that will be used during the trial, in alphabetical order (examples:

medical, commercial, and scientific terms).
9. Trial briefs, not to exceed 10 pages.
10. Proposed jury instructions (if set for jury trial).

ll. Thirty days before trial, counsel shall notify my courtroom deputy of any. need for special
accommodation for any attorney, party, or witness; and any need for technological equipment,
such as videoconferencing, or equipment needed for the presentation of evidence using CD Rom

or other electronic presentation of evidence.

It is further ORDERED that each party shall provide to the Court, no later than 14 days before the date
set for the trial, an original and two copies of any Notice of Disposition. If no Notice of Disposition is
presented to the Court, pursuant to this order the case will be tried as scheduled unless defendant elects

to plead guilty as charged.

f

DONE THIS [ 7 DAY OF &

 
    

 

B Y WHE eb iy Qt LZ
POE ab ew

Magiftrate Judge é 7)

 

 

 
